IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO . 13-0303
                                         444444444444


   HARRIS COUNTY FLOOD CONTROL DISTRICT AND HARRIS COUNTY, TEXAS,
                           PETITIONERS,
                                                 v.


                EDWARD A. AND NORMA KERR, ET AL., RESPONDENTS

            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444


                                          JUDGMENT


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the First District, and having considered the appellate record, briefs, and
counsels’ argument, concludes that the court of appeals’ judgment should be affirmed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:
       1)      The court of appeals’ judgment is affirmed; and

       2)      Harris County Flood Control District and Harris County, Texas, shall pay all costs
               incurred in this Court and the court of appeals.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for the
First District and to the District Court of Harris County, Texas, for observance.


        Opinion of the Court delivered by Justice Devine, joined by Chief Justice Hecht,
                       Justice Green, Justice Guzman, and Justice Boyd
Dissenting opinion filed by Justice Willett, joined by Justice Johnson,
                Justice Lehrmann, and Justice Brown

Dissenting opinion filed by Justice Lehrmann, joined by Justice Willett

                            June 12, 2015
                             **********




                                   2